DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: 

Regarding to Claim 1, second paragraph, “a metallic casting that defines and integrated structure having:” should be amended to recite as “a metallic casting that defines an integrated structure having:”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Benefast (Amazon.com: Oil Filter Adapter Housing Assembly 68105583AF 68105583AE Fits for 2014-2018 Chrys-ler 200 300 Town Country Dodge Challenger Charger Grand Cherokee Ram ProMaster 1500 3.6 V6 Oil Cooler Kit : Automotive) in view of Gruner (US2007/0175434 A1) and Haselhorst (US2019/0023322 A1).

Regrading to Claim 1, Benefast teaches an engine oil assembly comprising:
an integrated structure having:
an elongated body portion with (Fig. 2 of the attached NPL document); a lower surface configured to mate with a predetermined existing engine (the attached NPL shows the adaptor can be used for certain types of vehicles, so with the teachings of Fig. 3, the reference can reflect the teachings under the broadest reasonable interpretation) and an internal lubrication flow path for establishing a connection between the lower surface of the elongated body and a lubrication network within the predetermined engine (attached NPL document, Fig. 4 shows a lower surface, Fig. 3 shows the part is to mate with a lubrication network); an upper surface of the elongated body is configured to mate with an oil cooler (Fig. 2); an oil filter housing defined at a first end of the elongated body is dimensioned to receive an oil filter within the oil filter housing (Fig. 2); and, a lubrication flow path extends between the lubrication network and the filter housing (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends);
wherein the body includes a plurality of apertures for mating with a respective threaded component (Fig. 2).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teaches an engine oil assembly comprising:
a metallic casting that defines and integrated structure having:
an elongated casted body portion;
wherein the elongated casted body portion includes a plurality of casted apertures that are threaded for mating with a respective threaded component [Benefast is silent about the material used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion, including the plurality of apertures, with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 2, Benefast in view of Gruner and Haselhorst teaches the modified engine oil assembly wherein the elongated cast metallic body includes a plurality of casted apertures that are threaded for receiving a respective threaded fastener to secure an oil cooler with the elongated cast metallic body (Benefast, Fig. 2 shows a plurality of fastener to secure the oil cooler, and it would be known the fasteners are received by apertures.  When applying the teachings of Gruner and Haselhorst, one with ordinary skill in the art would understand the apertures are casted apertures in order to manufacture the part economically with reduced weight and high dimensional accuracy).

Regarding to Claim 3, Benefast teaches an adapter for an engine oil filtering assembly comprising:
an elongated body portion with (Fig. 2 of the attached NPL document); a lower surface configured to mate with a lubrication network in an existing engine (attached NPL document, Fig. 4 shows a lower surface, Fig. 3 shows the part is to mate with a lubrication network); an upper surface configured to mate with an oil cooler (Fig. 2); an oil filter housing defined at a first end of the elongated body with an interior dimensioned to receive an oil filter (Fig. 2); and, a lubrication flow path that establishes a flow channel between the lubrication network and the oil filter housing (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends);
wherein the elongated body includes at least one through passage in the body for mating with a respective threaded member (Fig. 2 shows the oil cooler is secured on the elongated body with fastener, it would be known that there must be at least one passage used to receive the fastener, and the fastener is a threaded member).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teaches an adaptor for an engine oil filtering assembly comprising:
a metallic casting having:
an elongated casted body portion;
wherein the elongated casted body includes at least one threaded passage in the casted body [Benefast is silent about the material is used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion, including the at least one threated passage, with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 4, Benefast teaches an engine oil assembly comprising:
an elongated body portion with (Fig. 2 of the attached NPL document); a lower surface configured to mate with a lubrication network in an existing engine (attached NPL document, Fig. 4 shows a lower surface, Fig. 3 shows the part is to mate with a lubrication network); an upper surface configured to mate with an oil cooler (Fig. 2); an oil filter housing defined at a first end of the elongated body with an interior dimensioned to receive an oil filter (Fig. 2); and, a lubrication flow path that establishes a flow channel between the lubrication network and the oil filter housing (Fig. 4 shows a flow path, and based on the showing of Fig. 3, it would be known how the flow path extends);
wherein the body includes a plurality of apertures for mating with a respective threaded component (Fig. 2).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teaches an engine oil assembly comprising:
a one-piece metallic casting having: an elongated body portion;
wherein the elongated body of the one-piece metallic casting includes a plurality of threaded apertures that are threaded for mating with a respective threaded component [Benefast is silent about the material is used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22 Haselhorst further teaches a part of a vehicle is manufactured by one-piece metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with one-piece metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Regarding to Claim 5, Benefast teaches an engine oil adaptor comprising:
an elongated body portion with a lower surface, an upper surface, first end, a second end, and an oil filter housing that is dimensioned to receive an oil filter therein (Fig. 2 of the attached NPL document);
the upper surface of the elongated body has the integrally oil filter housing at the first end of the elongated body and a portion of the upper surface between the oil filter housing and the second end is configured to receive an oil cooler (Fig. 2 of the attached NPL document);
the lower surface of the elongated body is configured to mate with a predetermined existing engine and has an internal fluid flow path for establishing a fluid connection between the elongated body and a lubrication network within the predetermined existing engine (the attached NPL shows the adaptor can be used for certain types of vehicles, so with the teachings of Fig. 3, the reference can reflect the teachings under the broadest reasonable interpretation.  in addition, attached NPL document, Fig. 4 shows a lower surface, Fig. 3 shows the part is to mate with a lubrication network);
wherein at least one aperture is provided at the first end or the second end of the elongated body and aperture in the elongated body is threaded and dimensioned to receive an additional component is a threaded connection with the elongated body (Fig. 2).

Benefast fails to explicitly disclose, but Gruner and Haselhorst teaches an engine oil assembly comprising:
an integral metallic casting that has:
an elongated casted body portion;
the upper surface of the elongated body has the integrally cast oil filter housing;
wherein at least one casted aperture is provided at the first end or the second end of the elongated body [Benefast is silent about the material used for the elongated body portion.  Gruner teaches an engine oil assembly comprises a body portion (Gruner, Fig. 1, Part 9 and Part 10) to mate with a cooler (Gruner, Fig. 1, Part 2) has a part to receive a filter and at least a flow passage (Gruner, Paragraph 15, Part 14).  Gruner further teaches the body part can be made by metal to manufacture the part economically (Gruner, Paragraph 22).  Haselhorst further teaches a part of a vehicle is manufactured by metallic casting to reduce the weight (relative to other manufacturing techniques using metal), eliminate the need for welding, and high dimensional accuracy (Haselhorst, Paragraph 17).  Therefore, since Benefast teaches the elongated body portion, when applying the teachings of Gruner and Haselhorst to Benefast, one with ordinary skill in the art would understand and consider to make the elongated body portion, including the oil filter housing and the at least one aperture, with metallic casting to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  In addition, since the elongate body portion is made by metallic casting, it would be known by one with ordinary skill in the art that the apertures part are casted apertures and threaded.]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benefast to incorporate the teachings of Gruner and Haselhorst to made the elongated body portion with metallic casting in order to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).

Response to Arguments
Applicant's arguments filed on 10/24/2022 have been fully considered but they are not persuasive.

Regarding to the Remark, the applicant argued Benefast, Gruner and Haselhorst would fail to teach the limitations of Claims 1-4, the examiner respectfully disagrees.

The applicant argued Benefast would fail to teach the metallic casting body since the reference teaches an elongated body is made by plastic.  The applicant further argued also argued Gruner and Haselhorst fail to teach the structures of the claimed invention, and further argued that Gruner, Paragraph 22 fails to teach the motivation to combine the reference with the other references.  After reviewing the arguments, the references and the claimed limitations, the examiner understand Benefast fails to teach using casted metal as the material for the filter adaptor, and that was the reason the examiner cited Gruner and Haselhorst to teach the casted metal.  Gruner teaches a body part of a filter adaptor is made by metal (Gruner, Paragraph 22), and the examiner considered Gruner clearly teaches using metal to be the body part of the filter adaptor can manufacture the system economically (Gruner, Paragraph 22).  Therefore, since the applicant has recognized Benefast teaches the structure of the filter adaptor, the examiner cited Gruner to teach a body part of an oil filter can be made by metal.  In addition, the examiner cited Haselhorst to teach a metal-manufacture method to achieve high dimensional accuracy (Haselhorst, Paragraph 17), and the method is used for vehicle parts and Benefast teaches the adaptor is used as a vehicle part.  Therefore, whether Gruner and Haselhorst teaches all the structure of the claimed invention or not would not affect that the references are used to teach using casted metal to make the body part of the adaptor taught in Benefast to manufacture the part economically, reduced weight, eliminate the need for welding, and achieve high dimensional accuracy (Gruner, Paragraph 22, Haselhorst, Paragraph 17).  Therefore, the examiner considered the references can still be used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Girondi (US11339692B2) teaches an oil filter adaptor.
Kiemien (US2010/0000708 A1) teaches an oil filter adaptor

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Primary Examiner, Art Unit 3747